Citation Nr: 1207775	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A previous denial of service connection for a low back disorder was continued therein because it was found that no new and material evidence had been submitted to reopen the claim.

An appeal was initiated by the Veteran.  In March 2008, this matter was readjudicated in a statement of the case (SOC).  The submission of new and material evidence was found therein to reopen the claim of entitlement to service connection for a low back disorder.  Service connection for such a disorder was denied, however.  The Veteran subsequently perfected his appeal.

Despite the aforementioned determination that new and material evidence had been submitted, whether new and material evidence exists to reopen a claim is a jurisdictional issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It therefore must be considered anew at the outset herein.  

This issue is decided below.  The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  These determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."







FINDINGS OF FACT

1.  In an October 1983 rating decision, the RO denied service connection for a low back disorder.  This decision was issued without the benefit of the Veteran's service treatment records.

2.  A rating decision confirming the denial of service connection for a low back disorder based on review of the Veteran's service treatment records was issued by the RO in November 1983.  This decision was not appealed.

3.  In a December 1984 confirmed rating decision, the RO did not find a change in the previous denial of service connection for a low back disorder to be warranted.  No appeal as to this decision was filed.

4.  Some of the evidence received following the December 1984 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the December 1984 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran contends that he has had persistent low back problems since injuring his low back twisting it while jumping from a truck during service.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date he separated from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Service connection for a low back disorder was denied by the RO without the benefit of service treatment records in an October 1983 rating decision.  The Veteran was found to have a low back disorder, but it was determined to be a constitutional or developmental abnormality.  

This denial of service connection for a low back disorder was confirmed following consideration of service treatment records in a November 1983 RO rating decision.  The Veteran's low back disorder once again was determined to be a congenital anomaly.  It further was determined not to have been aggravated during service.

In a December 1984 confirmed rating decision, the RO found no reason to change the previous denial of service connection for a low back disorder.

Of record as of the time of this last decision included service treatment records, a January 1983 motor vehicle accident (MVA) report, private treatment records dated in January and February 1983, an August 1983 statement from the Veteran, a September 1983 VA examination report, a September 1983 administrative decision, and VA treatment records dated in September and October 1984.  In pertinent part, this evidence documents the following.  

Service treatment records reflect that the Veteran reported no back problems upon his entrance into service in January 1979 and that his spine was found to be normal at that time.  These records also reflect that he lodged numerous complaints about his back between May and November 1982.  Back injuries from a January 1981 fight in a bar in Germany and from activities such as pushing, pulling, and lifting heavy objects to include out of a truck were referenced.  Various diagnoses involving low back pain and thoracic/lumbar strain were made.  Muscle pull also was diagnosed.  X-rays of the lumbar spine showed a thin pars L5 and a L5 facet dropism.  At the Veteran's December 1982 separation examination, his spine was found to be abnormal.

The MVA report and the Veteran's statement reveal that he was involved with a MVA in January 1983 just prior to his separation.  It was determined in the administrative decision to be in the line of duty since it occurred while he was on authorized terminal leave and was not due to his willful misconduct.

Although his chief complaint as a result of the MVA did not relate to his back, private treatment records contain the Veteran's report of tenderness there.  Lumbosacral spine X-rays taken at the VA examination were notable for showing a transitional vertebra with lumbarized S1 segment.  Residual pain of the lumbar spine was diagnosed by the examiner.  VA treatment records include diagnoses of lumbar strain and chronic low back pain.

The Veteran promptly was notified of the December 1984 confirmed rating decision as well as of his appellate rights.  However, he did not appeal.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Recent VA treatment records dated from August 2005 to September 2006 and dated in April 2008 were associated with the claims file subsequent to the December 1984 confirmed rating decision.  Relevant to the issue at hand, these records document the Veteran's report that he does lots of physical labor and keeps reinjuring his back as well as that 2005 computerized tomography (CT) scanning of the lumbar spine showed degenerative disc disease (DDD) and spurs.  They contain a diagnosis of chronic back pain.

As the recent VA treatment records had not been received by VA at the time of the December 1984 confirmed rating decision, and indeed are dated thereafter, they are new.  They also are material because they concern an unestablished fact necessary to substantiate the claim.  Only transitional vertebra with lumbarized S1 segment had been found at the time of the December 1984 confirmed rating decision, but now DDD has been found.  The transitional vertebra with lumbarized S1 segment was determined to be a congenital anomaly that was not aggravated during service.  Yet no such determinations have been made with respect to DDD.

The recent VA treatment records thus are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by them when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a medical etiology opinion.  The grant of service connection may thereafter be warranted.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for a low back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for a low back disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The pertinent law and evidence is as set forth above.  

A medical examination complete with medical opinion was scheduled by the RO for April 2008.  It follows that the RO determined that the evidence satisfies the requirements for obtaining a medical examination and/or opinion.

However, the Veteran failed to report for the examination.  When a claimant, without good cause, fails to report for a scheduled examination, an original compensation claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  The Board accordingly must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565 (2008).

It is clear that the scheduled examination was necessary to establish entitlement to the benefit sought.  Service connection for a low back disorder cannot be granted on the evidence as it now stands without such an examination complete with opinion (or similar evidence).  The Board determines now, as the RO previously determined that the evidence satisfies the requirements for obtaining a medical examination and/or opinion.

That leaves the question of whether the Veteran had good cause for missing the scheduled examination.  A letter dated in late March 2008 notified the Veteran that he had been scheduled for an examination.  This letter was sent to his last known address of record.  It was not returned as undeliverable.

The Veteran's substantive Appeal to Board (VA Form 9), which is dated and was received in mid April 2008 records a new address.

Correspondence dated in early May 2008 mentioning the Veteran's failure to appear was sent to him using the new address from him substantive Appeal.

A Report of Contact dated a few days later in May 2008 shows that he received the correspondence.  The Veteran indicated that he never received notification of the examination and indeed did not know the date it was to have taken place.  He indicated that his address recently had changed.  Finally, he requested that the examination be rescheduled.  

This information was reiterated in less detail in a statement dated on the same day in May 2008 as the Report of Contact and received by the RO a few days later.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption has been applied "to all manner of VA processes and procedures." Woods v. Gober, 14 Vet. App. 214 (2000).  Of import here, it has been applied to the process of notifying a Veteran of a scheduled examination.  Khyn v. Shinseki, 23 Vet. App. 335 (2010).  The presumption attaches when VA mails notice of a determination to a Veteran at his last known address of record.  Wood, 14 Vet. App. at 214; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 214; Mindenhall, 7 Vet. App. at 271; see also Schoolman v. West, 12 Vet. App. 307 (1999).  One example of such clear evidence is evidence that notice of a determination was mailed to an incorrect address for the Veteran.  Piano v. Brown, 5 Vet. App. 25 (1993).  Another example of such clear evidence is evidence that notice of a determination mailed to a particular address was returned as undeliverable and that other possible and plausible addresses existed.  See Cross v. Brown, 9 Vet. App. 18 (1996).  A mere assertion by the Veteran that notice of a determination was not received, however, does not constitute such clear evidence.  See Schoolman, 12 Vet. App. at 309; YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995); Butler v. Principi, 244 F.3d. 1337 (Fed. Cir. 2001).  Clear evidence also is not found simply on the basis of the aforementioned mere assertion coupled with the fact that the record did not contain a copy of the examination notice.  Khyn, 23 Vet. App. at 335.

Given the above, the Board finds good cause for the Veteran's failure to report for his scheduled examination.  The presumption of regularity clearly applies since the evidence shows that VA's regular mailing practices of sending correspondence such as the examination notice here to him at his last known address of record was followed.  Yet this presumption has been overcome by clear rebutting evidence.  More than simply the Veteran's mere assertion that he did not receive the examination notice has been shown.  Specifically, it further has been shown that another possible and plausible address existed.  The new address for the Veteran indeed was reported by him on his substantive Appeal approximately half a month after the examination notice was sent to his old address.

This finding is bolstered by the fact that the Veteran called and wrote to inform VA that he was unaware of the scheduled examination immediately after receiving correspondence mentioning his failed to report for it.  He is competent to indicate that this is the case because such is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

The Veteran's credibility to indicate that this is the case is undisputed.  There appears to be no reason to doubt him.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  To the contrary, there appears to be reason to believe him.  The Veteran has a history of reporting for examinations as scheduled.  In October 2004, he appeared for a VA scars examination and a VA audiological examination.  In August 2005, he appeared for another VA audiological examination.

In sum, a VA medical examination complete with medical opinion is required in this case to fulfill the duty to assist.  Such examination and opinion indeed is needed to establish whether or not the Veteran is entitled to service connection for a low back disorder.  His failure to report for the previously examination scheduled for this purpose was with good cause.  Therefore, another VA medical examination complete with an opinion must be scheduled.  A remand is necessary so that this action can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding the nature, extent/severity, onset, and etiology of any low back disorder found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full relevant medical history as well as a thorough description of his past and current symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.  The examiner thereafter shall diagnose all low back disorders manifested by the Veteran.  

For each disability diagnosed, the examiner then shall opine as to whether the disability is a congenital defect, a congenital disease, or an acquired defect/disease.  The examiner finally shall opine with respect to etiology as to the likelihood that the disability:  (i) if an acquired defect/disease, was incurred during the Veteran's service, if preexisted service was aggravated (permanently worsened) therein, or otherwise is a result of the Veteran's service; (ii) if a congenital disease, first manifested during the Veteran's service or if preexisted service was permanently aggravated therein; or (iii) if a congenital defect, was aggravated during the Veteran's service such that a superimposed disease or injury resulted.  

A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each diagnosis made and etiology opinion rendered.  For example, any conflict among the diagnoses provided and those of record should be explained.  Consideration shall be given in determining whether a service etiology exists to the Veteran's in-service injuries from a bar fight, pushing/pulling/and lifting heavy objects to include out of a truck, and MVA.  Each of the above actions shall be documented fully in an examination report.

3.  Finally readjudicate the issue of entitlement to service connection for a low back disorder.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


